Moore, Associate Justice.
The errors assigned for reversal of this judgment are:
1. Overruling appellants’ motion for a new trial.
2. Overruling their motion in arrest of judgment.
The grounds upon which the judgment was sought to be arrested are entitled to no serious consideration. Evidently the motion was properly overruled. The petition charges that the judgment, under which appellants claim by an execution sale, was absolutely void; and if not void, that it was erroneous and so manifestly irregular, and the price at which the land was sold by the sheriff was so grossly disproportionate to its value, as to shock the -conscience, and justify a rescission of the sale. If the judgment was absolutely void, the execution and sale under it, it must be admitted, were also nullities. And if the judgment is valid, though it may be impossible to determine the precise limit at which mere inadequacy of price alone will authorize the setting aside a judicial sale, still it cannot be denied that there may be cases in which the price paid is so utterly insignificant and shockingly disproportionate to the value of the property, that a court of equity *395cannot regard it as in conscience any consideration whatever, and the mere fact of attempting to hold the property so purchased will be held conclusive evidence of fraud. Certainly when there is an enormous inadequacy of price at a sheriff V. sale, if there are but slight irregularities or other circumstances attending it, calculated to prevent the property from bringing something like its reasonable value, it is regarded as imconscientious in the purchaser to hold the property so purchased, and his deed will be canceled. In reference to a sale at which the property sold for not quite one twentieth of its value, it was said by this court, “ When the disproportion is so enormous as in this case,'but slight additional circumstances will justify the inference that the sale was fraudulent.” (Allen v. Stephanes, 18 Tex., 658.) The evidence in the record shows that appellee had paid, and that the property was worth when this case was tried, two hundred times the amount for which it was sold by the sheriff, and notwithstanding the great depreciation in the value of property at the time when it was sold, it was then worth one hundred times the amount it brought.
The grounds upon which a new trial was asked are in effect errors—
1. In overruling appellants’ objection to the introduction of parol evidence to contradict the record of the court in the case under which the sale sought to be overruled was made.
2. In refusing the special instructions, from one to nine, inclusive, asked by appellants.
3. In not setting aside the verdict of the jury as contrary to the law and evidence.
We cannot review the action of the court below in passing upon either of these questions, unless the transcript contained the evidence to which they are pertinent, without a departure from the settled practice of the court. An examination of what purports to be a statement of facts shows that such of the papers as were not lost, together with the judgment and execution under which the land was sold, were in evidence *396before the jury. Yet, although the statement of facts calls for them, and directs their insertion in it, they are neither in it nor elsewhere in the transcript. This is no doubt from a mere oversight in the preparation of the transcript, and might have been corrected, if proper attention had been given to the record, either before or after it came to this court. But the court can only act on the records as they are submitted to it, and it cannot protect parties from the consequences of their negligence. We may remark, however, that we feel the less regret in having to dispose of the case on this evidently imperfect transcript, as we are strongly impressed that the result would not be different if the entire transcript was before us. The judgment is affirmed.
Affirmed.